Order filed, June 21, 2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00436-CV
                                    ____________

                        DONNA JOANN TORRES, Appellant

                                            V.

                         FRANK ROLAN TORRES, Appellee


                       On Appeal from the 387th District Court
                               Fort Bend County, Texas
                        Trial Court Cause No. 10-DCV-183759


                                        ORDER

       The reporter’s record in this case was due June 7, 2012. See Tex. R. App. P. 35.1.
The court has not received a request to extend time for filing the record. The record has
not been filed with the court. Because the reporter’s record has not been filed timely, we
issue the following order.

       We order Sherri Johnson, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                      PER CURIAM